Cliff Wood Coal & Supply Company and other subcontractors brought this suit originally in the Hardin Common Pleas against the American Guaranty Company to recover for the default of Potts Brothers, contractors, in constructing a building for the Board of Education of Alger Village School District.
It appears that the American Guaranty Co. as surety and Potts Brothers as principal gave bond to the Board of Education for the faithful performance of a contract to construct a building.
Potts Brothers defaulted and it was necessary for the Guarnaty Company to complete the building and the subcontractors by this action are attempting to recover under the bond.
The judgment of the Common Pleas in favor of the sub-contractors and against the American Guaranty Company was affirmed by the Appeals.
The Guaranty Company in the Supreme Court contends:
1. That the bond was given to indemnify the Board of Education only and that it should not secure the contractors.
2. That the subcontractors were not parties to the bond and therefore should not recover thereunder.
3. That as the Board of Education did not suffer any loss by the default of the general contractor the subcontractors should not be able to recover under the bond.